Citation Nr: 0211994	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  91-55 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a rating higher than 70 percent, prior to 
February 12, 1999, for an anxiety disorder with depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during Word 
War II, from March 1941 to November 1945.

In June 1988, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
veteran's claims for a rating higher than 70 percent for his 
facial scars associated with a generalized anxiety disorder, 
and for a total disability rating based on individual 
unemployability (TDIU).  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  The Board remanded his 
claims to the RO in April 1991 and June 1992 for further 
development and consideration, and in April 1994 the RO 
assigned a separate 10 percent rating for the facial scars, 
apart from the 70 percent rating for the anxiety disorder.  
The separate ratings were retroactively effective from June 
10, 1992.  The veteran continued with his appeal and, in 
October 1996, the Board denied his claim for a rating higher 
than 10 percent for the facial scars.  Therefore, that issue 
is no longer before the Board.  Also in that decision, 
however, the Board again remanded his other claims to the RO 
requesting a rating higher than 70 percent for his 
anxiety disorder and a TDIU.

After receiving the case back from the RO, the Board issued a 
decision in March 1998 denying the claims for a rating higher 
than 70 percent for the anxiety disorder and a TDIU.  The 
veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).

In March 2000, during the pendency of the veteran's appeal to 
the Court, the RO increased the rating for his anxiety 
disorder with depression from 70 to 100 percent.  The RO 
subsequently, in August 2000, determined that it had 
committed clear and unmistakable error (CUE) in assigning the 
effective date of the increase, so the RO changed the 
effective date to February 12, 1999.

Meanwhile, in September 2000, the Court issued a memorandum 
decision affirming the Board's March 1998 decision which had 
denied a rating higher than 70 percent for the anxiety 
disorder and a TDIU.  The Court subsequently entered a 
judgment in October 2000.  But in November 2000, because of 
the recent enactment of the Veterans Claims Assistance Act 
(VCAA), the Court issued an order recalling the prior 
judgment.  And a few months later, in March 2001, the Court 
issued another order withdrawing the September 2000 decision, 
vacating the Board's March 1998 decision, and remanding the 
case to the Board for consideration of the VCAA.  After 
receiving the case back from the Court, the Board, in turn, 
remanded it to the RO in January 2002 for compliance with the 
directives specified.

Since completing the development requested in the Board's 
remand, the RO recently issued a decision in May 2002 
granting the veteran's claim for a TDIU, retroactively 
effective from June 10, 1992.  So that issue is no longer 
before the Board.  But because the RO continued to deny his 
claim for a rating higher than 70 percent for his anxiety 
disorder with depression, prior to February 12, 1999, 
the Board still has jurisdiction over this remaining issue.


FINDING OF FACT

The veteran was totally disabled and unemployable as of 
December 18, 1987, when he filed his claim for a higher 
rating for his psychiatric disorder, and he has remained in 
that disabled capacity during the years since.


CONCLUSION OF LAW

The criteria have been met for a 100 percent schedular rating 
for the anxiety disorder with depression effective from 
December 18, 1987.  38 C.F.R. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 4.132, Code 9400 
(1987 and 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case has been on appeal for several years and, as a 
result of the RO's decisions issued during the pendency of 
the appeal, the veteran now has a TDIU retroactive to June 
10, 1992, and a 100 percent schedular rating for his 
generalized anxiety disorder with depression as of February 
12, 1999.  So as a practical matter, for all intents and 
purposes, he has received compensation at the maximum level 
of 100 percent since June 10, 1992, meaning the only 
remaining issue before the Board is whether he also is 
entitled to a rating higher than 70 percent for the anxiety 
disorder with depression for the immediately preceding period 
from December 18, 1987, which was when he filed his claim for 
a higher rating for this condition, and June 9, 1992, the day 
before he began receiving compensation at the maximum 100 
percent level.  38 C.F.R. § 4.16(a); see also VAOPGCPEC 6-99 
(June 7, 1999), 64 Fed. Reg. 52375 (1999); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  This regulation, precedent 
opinion of VA's Office of General Counsel, and the court 
cases state that a veteran cannot, as a matter of law, 
receive TDIU benefits concurrently with compensation at the 
100 percent level on a regular schedular basis.  In other 
words, if he is receiving one benefit, then his entitlement 
to the other benefit is moot, and vice versa, since he 
reached the maximum of what he can possibly receive.

During the course of this appeal, VA obtained relevant 
records from a State Insurance Fund (SIF) concerning the 
circumstances of the veteran's last employment with the 
Department of Agriculture.  And according to the report of an 
October 1981 psychiatric evaluation, conducted by the SIF, he 
had been transferred to another job within the Department of 
Agriculture against his wishes some two years earlier, in 
1979, after having differences with his supervisors, in fact, 
so many that he reportedly had threatened to kill one of 
them.  The SIF examiner diagnosed a "severe" anxiety 
reaction.  Another psychiatrist who examined the veteran in 
November 1983, although diagnosing post-traumatic stress 
disorder (PTSD), indicated nonetheless that he was greatly 
affected by his physical appearance, mostly of his face as a 
result of his service-connected facial scars, and that his 
bodily image had been altered as a consequence, preventing 
him from establishing adequate interpersonal relations in all 
areas of normal life, family, friends, and work.  During yet 
another mental status evaluation in September 1985, 
the examining psychiatrist indicated the disputes that had 
occurred in the work place unleashed the veteran's 
generalized anxiety disorder and aggravated the fragile 
equilibrium of his paranoid personality that already existed.  
Therefore, concluded that examining psychiatrist, the veteran 
was "not able to work" because of his anxiety and 
difficulty controlling his impulses and inadequate judgment.  
Long-term psychiatric treatment was recommended, and other 
records show that was the last year the veteran was employed 
at the Department of Agriculture or elsewhere.  His 
employment records indicate, though, that he stopped working 
once he became eligible for retirement, not because he was 
fired or otherwise terminated.

Still, there is other more recent medical evidence indicating 
the veteran was unemployable even when he retired in 1985 and 
certainly by the time he filed a claim for a higher rating 
for his anxiety disorder with depression in December 1987.

A VA psychiatrist who examined the veteran in February 1987 
indicated that he had a "markedly severe" generalized 
anxiety disorder, particularly in the area of interpersonal 
relationships since he had been progressively isolated from 
others, very self-conscious of his own image, and very 
suspicious of others.  The VA examiner also indicated the 
veteran had some depressive features secondary to the most 
traumatic event in his life (referring to the attack that had 
occurred during service when he sustained the disfiguring 
scars on his face).  The VA examiner went on to note that the 
incident had affected the veteran's whole quality of 
behavior, that his level of functioning was "extremely 
poor," and that he would be "unable under the present 
conditions to maintain any kind of gainful occupation."

In a November 1987 decision, the SIF determined that the 
veteran's working conditions (at his last job at the 
Department of Agriculture) "aggravated his mental state."  
And other records show that he continued to receive ongoing 
treatment in a VA outpatient clinic on various occasions 
during 1987 and 1988 for his anxiety disorder with 
depression.  Furthermore, the reports of additional mental 
status evaluations conducted from June to August 1988 by the 
SIF indicate that it was uncertain-particularly given the 
veteran's age (66 at the time), that he could be 
rehabilitated for other work.  The SIF examiner suspected, 
however, that the changes the veteran was showing were simply 
due to his age, and that they were probably arteriosclerotic 
in nature.

Although the results of some more recent VA mental status 
evaluations also are less compelling for assigning a higher 
rating for the specific time period in question, including 
those conducted in July 1991 and October 1992, a SIF examiner 
who evaluated the veteran's mental state in October 1991, 
contemporaneous to those VA examinations, concluded 
differently.  He indicated the veteran continued to 
experience a whole litany of psychiatric related symptoms, 
that his mental illness still was "severe," and that it 
interfered with his personal, social and occupational 
functioning.  Moreover, said that examiner, he did not expect 
the veteran's condition to improve; on the contrary, he 
expected it to get worse, and time has shown that he was 
correct in that assessment-as evidenced by the veteran 
receiving a higher, 100 percent, rating for his psychiatric 
disability during the ensuing years, in addition to a TDIU.

Since there is probative medical evidence of record 
confirming the veteran was totally disabled and unemployable 
even when he filed his claim for a higher rating for his 
psychiatric disorder on December 18, 1987, and continued in 
that disabled capacity until June 9, 1992, there is a legal 
basis for assigning a 100 percent schedular rating for that 
period of time under the old rating criteria then in effect.  
See 38 C.F.R. § 4.132, Diagnostic Code 9400 (1987).  It was 
not necessary to meet all of the criteria for this maximum 
rating under the old rating requirements, only that he 
satisfy one, and each was treated independently.  Johnson v. 
Brown, 7 Vet. App. 95 (1995); Drosky v. Brown, 10 Vet. App. 
251, 255 (1997).  Thus, since he was demonstrably unable to 
secure and maintain substantially gainful employment, he was 
entitled to the maximum 100 percent schedular rating.

Since the Board is granting the veteran's claim for a higher 
rating, for the specific time period at issue, there is no 
need to discuss the legal implications of the VCAA, which, 
incidentally, has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002).  The implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

ORDER

A 100 percent schedular rating is granted for the anxiety 
disorder with depression effective December 18, 1987, when 
the veteran filed his claim for a higher rating for this 
psychiatric condition.  This grant is subject, however, to 
the laws and regulations governing the payment of VA 
compensation.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

